—Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered February 10, 1999, convicting him of attempted burglary in the second degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Ritter, J. P., Joy, S. Miller and H. Miller, JJ., concur.